DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9 and 14-20 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated  by US 2012/0026491 to Short et al. (S1).

In Re Claim 1:
S1 shows:
	An assembly comprising:
	A housing(Fig. 3, 151) enclosing a first shaft(30) extending form a first spline(32) at a first end to a second spline(Fig. 5, 52) or a key-drive socket at a second end; [Per Page 1, ¶18-21 provides the features so labelled safe for housing, 151.  ¶22 discloses the housing in the second embodiment, while ¶23 discloses that the elements of the drive connection in the first embodiment in Figures 2 and 4-6 apply equally to the embodiment of Figure 3.]
A second shaft (55) extending from a third end accessible through an exterior wall (Fig. 3, 151 or Fig. 2, 51 has an outer side, which it can be seen the shafts (52, 62) extend through) of the housing to a third spline (Fig. 5, 74) complementary to the second spline or a key-drive complimentary to the key-drive socket at a fourth end;
	A thrust plate (78) extending form and rotatable with the second shaft;
	A spring (80) circumscribing the second shaft and between the thrust plate and the housing;
	Wherein the spring biases the second shaft towards the exterior wall of the housing. [Fig. 4 and 5 show the spring uncompressed in Fig. 4 with the end (74) moved outwards towards the exterior, and Fig. 5 showing the compressed spring with the elements pressed inward away from the exterior of the housing. Page 2, ¶25-26 discuss the spring and its biasing.]

In Re Claims 2-4, 6-7, and 9:
S1 shows:
	The assembly of claim 1 wherein:
	(Claim 2) the spring is compressible to rotatably couple the second shaft to the first shaft via mutual engagement of the first and second splines or the key-drive and the key-drive socket.  [Fig. 4 and 5 show when the spring is compressed the first and second splines engage.]
	(Claim 3) a motor (Fig. 7, 94) mounted to the exterior wall of the housing (70); and
	A drive shaft (92) rotationally coupling the motor to the third end of the second shaft. [Page 2, ¶29 discloses the use of an automated rotor, i.e. a motor and its drive shaft for plugging in and pushing the second shaft(55) into engagement with the first shaft.]
	(Claim 4) claim 3, the drive shaft includes a square end that engages a socket at the third end of the second shaft. [Figures 4 and 5 show the engagement end of the second shaft, and the key of the tool (48) are square shaped.]
	(Claim 6) claim 3, a length of the drive shaft is greater than a distance between the socket and the exterior wall of the housing plus an engagement distance between the fourth end of the second shaft and the second end of the first shaft such that engagement of the drive shaft with the third end of the second shaft compresses the spring and thereby rotationally couples the first and second shafts. [The length as described above is required for the motor to force engagement, i.e. if the motors drive shaft engaging the second shaft results in the second shaft engaging the first, then its length is described as greater than or as large as described in the claim above.]
	(Claim 7) a seal cap (Fig. 4, 70) affixed within a bore of the housing and circumscribing the third end of the second shaft. [Figure 4 shows a bore element housing (70) for containing seals for engagement with the housing and containing the shaft(55) within a further bore inside the shaft it circumscribes.  Further the cap.  Elements of sealing described on Page 2,¶25.]
	(Claim 9) a first bevel gear extending from the first shaft between the first and the second end, 
	A second bevel gear intermeshed with the first bevel gear; and
	A third shaft (Fig. 3, 36) rotationally  coupled to the first shaft via the first and second bevel gears. [See S1 Annotated Figure 3 below.]

    PNG
    media_image1.png
    388
    478
    media_image1.png
    Greyscale

S1 Annotated Figure 3
Claim 14:
S1 shows:
	A method of rotating a gas turbine engine (Fig. 3, 24, 26) comprising a radial drive shaft (30) and a transmission (Bevel(32, the bevel affixed to the turbine shaft(28) rotationally coupling a rotor (26) of the gas turbine engine to an accessory gearbox (51) the method comprising:
	Attaching one of a motor (Fig. 7, 94) and a hand tool (Fig. 3, 48) to an auxiliary drive shaft (Fig. 4, 55) and thereby displacing the auxiliary drive shaft along a longitudinal axis therefore to rotationally couple the auxiliary drive shaft to a shaft (36) of the transmission; and 
	Rotating the rotor by rotating the shaft using the one of the motor and the hand too. [Page 1, ¶20-23 for hand tool and engagement, and Page 2, ¶29 discloses the motor and automated tool for same.]

In Re Claims 15-20:
S1 shows:
	The method of claim 14, wherein:
	(Claim 15) attaching the one of the motor and the hand tool to the auxiliary drive shaft includes engaging a square drive to a square socket formed in an exterior end of the auxiliary drive shaft. [Fig. 4 and 5 show the square socket (76) and engaging end of the tool (48).]
	(Claim 16) rotating the accessory gearbox simultaneously with rotating the rotor using the one of the motor and the hand tool, wherein the shaft of the transmission drives the accessory gearbox via a bevel gear disposed between the auxiliary drive shaft and the radial drive shaft. [Figure. 3 shows the shaft (30) being turned by the device (48) also turns the bevel gears between to rotate shaft (36).]
	(Claim 17) detaching the one of the motor and the hand tool from the auxiliary drive shaft and thereby restoring the auxiliary drive shaft to a disengaged position using a spring. (Fig. 4/5, 80.). [Figures 4 and 5 show the spring, when the tool is removed, results in disengagement of the auxiliary drive shaft.]
	(Claim 18) attaching the one of the motor and the hand tool to the auxiliary drive shaft includes orienting a rotational axis of the one of the motor and the hand tool parallel with an axis of the auxiliary drive shaft and the shaft of the transmission.  [Figure 2 shows an embodiment where the axis of the motor is parallel to the drive shaft is parallel to the auxiliary drive shaft (55) and shaft 28 with attached transmission (bevel near bevel 32).]
	(Claim 19) attaching one of the motor and the hand tool to the auxiliary drive shaft includes orientating a rotational axis of the one of the motor and the hand tool oblique to an axis of the auxiliary drive shaft and the shaft of the transmission.   [Figure 3 shows an embodiment where the hand tool is oriented oblique to the auxiliary drive shaft and shaft (28) of the turbine with its transmission (bevel connecting to element 32).]
	(Claim 20) attaching the one of the motor and the hand tool to the auxiliary drive shaft includes mounting the one of the motor and the hand tool to an exterior of the housing. [Figure 7 shows screws (98) for mounting the motor tool (94) to the housing. Page 2, ¶29.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0189548 to Richards (R1).
In Re Claim 5:
S1 teaches:
	The assembly of claim 3, further comprising, wherein the drive shaft is rotationally coupled to the motor. [See Claim 3 above.]

S1 does not teach:
	A reduction gearbox such that for each rotation of the motor, the drive shaft rotates a fractional rotation. 

R1 teaches:
	Known in the arts tool assemblies, with service pads (Fig. 3, 74) and motor (76).  It should be known that the device can further include gearing (Fig. 2/3, 62, 64) which are arranged in a reduction, so that multiple revolutions of the arrangement for reach revolution of the rotor to provide improved positional accuracy. [Page 3, ¶46-47.]	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor connection of S1, to include reduction gearing as taught by R1, for the purpose of reducing the number of rotations of the turbine per rotation of the motor tool, to result in improved positional accuracy. This would yield the limitation of claim 5, wherein drive shaft rotations result in fractional rotation through a reduction gearbox.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,813,829 to Mazzotta (M1).

In Re Claim 8:
S1 teaches:
	The assembly of claim 7, further comprising:
	A static seal disposed within a first groove extending circumferentially about an outer diameter of the seal cap, the static seal engaging the bore of the housing; and 
	A static seal disposed within a second groove extending circumferentially about an inner diameter of the seal cap, the seal engaging the second shaft.  [See S1 Annotated Figure 4.]

    PNG
    media_image2.png
    489
    540
    media_image2.png
    Greyscale

S1 Annotated Figure 4
S1 is silent as to:
The inner second seal being a lip seal.

M1 teaches:
	It can be desirable to have driving shafts relative to casings to include lip seals (40a) fitted into the holder and bearing on the surface of the shaft.  This lip seal and a concurrent tapering can improve the effectiveness of the contact in the seal and improve tightness from pressure during operation. [Col. 4, ll. 17-41.] 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of S1, to include a lip seal around the auxiliary shaft of S1, for the purpose of improving the sealing during operation with improved pressurization working to enhance sealing during operation.  This would yield the limitation of the inner groove and shafts of the seal caps of S1, being lip seals.  
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of EP 3,693,575 to McGrath (M2).

In Re Claim 10:
S1 teaches:
	The assembly of claim 9, comprises a bevel gear (Fig. 3., 32) coupled to a rotor (28, 26) of a gas turbine engine and rotationally coupled to the first shaft at the first end.

S1 does not teach:
	A radial drive shaft rotationally coupled to the rotor and coupled to the first shaft at the first end. 

M2 teaches:
	It is well-known that tower shafts (Fig. 2, 32, 54) for connecting accessory gear boxes and turbine shafts should be composed of can be unitary of be multi part with one shaft axially connected to the next by splines.  This works with the bearing and oil secured bearing for close connection of the shaft to the tower with reduced leakage. Col. 4, ¶24-26.  25 siting tower shafts as known to be multi-part spline connected tower elements.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tower shaft and connection of S1, to be composed of two shafts (connected by splines) between an outer and inner shaft, the inner shaft having the preferred pressurized and sealing connection as taught by M2, for the purpose of providing a known in the art variant tower shaft with improved sealing/connection. This would yield the limitation of claim 10, in particular as the outer shaft would be the first shaft of claim 1, and the inner shaft adjacent the bevel and turbine shaft being the radial tower shaft engaged by splines to said outer shaft.   

In Re Claim 11:
S1 teaches:
	The assembly of Claim 9, further comprising an accessory gearbox (Fig. 3, 51) rotationally coupled to the third shaft, the accessory gearbox rotationally coupled accessories. (40, 41). [Page 1, ¶19 discloses unnamed accessories.] 

S1 is silent as to:
The accessories being one or more of a fuel pump, a lubricating oil pump, a hydraulic pump, an air turbine starter, a generator, and an engine starter. 

M2 teaches:
	It is well-known that accessory gearboxes can include fuel pumps, scavenge pumps, electric generators, and hydraulic pumps.  [Page 1, ¶2.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of S1 which is silent as to the accessories included, to include well-known in the art fuel pumps, scavenge pumps, hydraulic pumps, and electric generators as known in the art and taught by M2, for the purpose of improving oil recovery, power for accessories, and providing pressurized air and lubrication and fuel to the engine as needed.  This would yield the limitation of claim 1, with hydraulic pumps, lubricating oil pumps, a generator, and a fuel pump being accessories in the accessory gearbox.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of M1 and US 2006/0107787 to Herlihy et al. (H1).

In Re Claim 12:
S1 teaches:
	The assembly of claim 7, further comprising: 
	A bore relative to the seal cap laterally supporting the second shaft. [Figure 4 shows the seal cap (70) with a bore and second shaft (55) within.]

S1 does not teach:
	A duplex bearing located within said bore for supporting the shaft.

M1 teaches:
	It can be desirable to support the driving shaft (Fig. 3, 30) by a bearing (35), for ensuring engagement between the coupling elements, and even more desirably, using a second bearing (36).  

H1 teaches:
	When supporting movable structures with gearing, it is well-known that single or double bearings can be supplanted with duplex bearings. [Page 3, ¶25.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of S1 to include a duplex bearing inside of S1, as it is taught by M1 that double bearings for the purpose of improving the engagement and support of mobile shaft engaging elements of assemblies, and wherein it is well-known in the art that such double bearings can be duplex bearings as it has been taught by H1 that duplex bearings are well-known in the art variants to single or double bearings for supporting shafts with gearing as known in the art. This would yield duplex bearings in the seal cap for supporting the auxiliary drive shaft within.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of US 3,299,732 to Loobourrow et al. (L1).

In Re Claim 13:
S1 teaches:
	The assembly of claim 1, further comprising a thrust plate and engaging the spring. [See rejection of claim 1.]

S1 does not teach:
	A thrust washer abutting the thrust plate and engaging the spring.

L1 teaches:
	It is well-known in the art that when using a spring member (Fig. 5, 112) and clip(116) as a plate to include a thrust washer (114).  [Col. 3, ll. 15-35.] Thrust washers are known to reduce wear as an intermediate wear element and for tightening the biasing due in a shim like manner. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of S1, to include a thrust washer located between the clip and spring, as taught by L1, for the purpose of providing a known in the art arrangement for spacing springs and reducing wear and supporting engagement between clips and springs.  This would yield the limitation of claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2008/082334 to Hedman teaches attaching a secondary shaft element and bevel (Fig. 2, 27) and the end of a shaft (25) and transmission (23).  US 6,382,909 to Voorhees teaches the well-known use of square key sockets (Fig. 3b, 55) and key lugs in turbine rotation by hand tools and spring biased engagement elements such as seen in Figure 3A. US 2015/0233463 to Galivel teaches known in the art sealing and spring biased attachment of devices for engaging rotary shaft and turning tools. [Abstract., Fig. 1 and 2.] US 2012/0121373 to Short et al. shows a generic spring based engagement and interlocking structure for cranking and a cranking pad shaft for connecting tools to turbines in engines. [Abstract, and Figures 1 and 2-4.] 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745